DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 1/10/2022 have been received and entered. Claims 1, 2, 4-6, 8, 9, 11-13, 15, 16, 18 and 19 have been amended. Claims 1-20 are pending in the application.
Applicants’ remark has been considered and overcome the rejection in the record.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable over the prior art of record because the amendment submitted by the applicants on 1/10/2022 included limitations that clarified the claimed invention. In considered in combination of other limitations of the claimed invention, none of the prior art of record whether taken singularly or in combination to teach interrelationship performance operation of dividing the image into a plurality of cells, wherein each point of the plurality of points is associated with a cell of the plurality of cells based on the position of the point in the image; for each cell of the plurality of cells, determining a point associated with the cell having a minimum distance for the cell; for each cell of the plurality of cells, calculate a margin for the cell based on the minimum distance for the cell; for each cell of the plurality of cells, delete points associated with the cell whose associated distance is greater than the minimum distance for the cell plus the margin for the cell, wherein such a deletion reduces the parallax error between the image and the plurality of points; and use the points associated with the cells of the plurality of cells for one or more vehicle functions. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Kaneko et al (US20210256260) discloses position estimating device which estimates a current position of a moving object equipped with an imaging device, estimates the current position of the moving object, create a plurality of virtual positions based on the current position, creates virtual images at the plurality of virtual positions, respectively, compares the plurality of virtual images with an actual image to calculate a comparison error, calculate a weight based on at least one of information acquired by the imaging device and information of a current position error of the moving object, and correct the current position based on the comparison error to the weighted in which a parallax image error is an error caused by calibration for creation of a parallax image (abstract and par 0063).
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/BRYAN BUI/Primary Examiner, Art Unit 2865